Case 2:20-mj-16098-ARM Document4 Filed 09/23/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA MAGISTRATE NO:: “O- 16098

V. CRIMINAL ACTION

ORDER OF RELEASE
Sergio Lopez

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

(V) Reporting, as directed, to U.S. Pretrial Services;

(4 Substance Abuse testing/treatment, as directed by U.S. Pretrial Services:

( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

(4 The defendant shall appear at all future court proceedings:

(_) Other:

 

/s/ Sergio Lopez 9/23/20
DEFENDANT DATE

 

It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions WV the

Villltay CYA Ae

ANTHONY R. MAUTONE
U.S. MAGISTRATE JUDGE

ee

7

 

DATE
